Citation Nr: 0020502	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  98-13 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for hepatitis during 
active duty for training from March 23 1979, to April 7, 
1979.  

2.  Entitlement to service connection for neuritis of the 
left side during active duty for training from May 18, 1985, 
to June 1, 1985.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from March 1973 to 
March 1977.  The veteran also had service in the Army 
National Guard of South Carolina (National Guard) with 
periods of the active duty for training from March 23 through 
April 7, 1979 and May 18 through June 1, 1985.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.  

In June 2000, the veteran had a hearing at the RO before the 
below signing Board member.  At that time, the veteran 
submitted additional evidence in support of his claim and 
waived RO consideration thereof.  The Board will proceed in 
the adjudication of this matter based on the evidence of 
record.  


FINDINGS OF FACT

1.  The claim for service connection for hepatitis during 
active duty for training from March 23 to April 7, 1979, is 
not plausible.  

2.  The claim for service connection for neuritis of the left 
side during active duty for training from May 18 to June 1, 
1985, is not plausible.  




CONCLUSIONS OF LAW

1.  The claim for service connection for hepatitis during 
active duty for training from March 23 to April 7, 1979, is 
not well grounded.  38 U.S.C.A § 5107(a) (West 1991).

2. The claim for service connection for neuritis of the left 
side during active duty for training from May 18 to June 1, 
1985, is not well grounded.  38 U.S.C.A § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records dated from March 1973 to March 1977 
are negative for complaints or findings pertaining to 
hepatitis or a neurologic disorder of the left side.  

The record shows that the veteran served active duty for 
training with the National Guard from March 23 to April 7, 
1979.  The veteran indicated that he developed viral 
hepatitis on March 23, 1979.  A National Guard report of 
investigation reveals that on March 26, 1979, the veteran was 
on sick call for a cold and was treated at a service hospital 
a few days later for stomach pains.  He was ultimately 
diagnosed as having viral hepatitis.  In an investigation 
report dated in May 1979, it was determined that viral 
hepatitis existed prior to March 23, 1979, because the 
disease has an incubation period of 4 to 6 weeks.  It was 
also determined that the disease did not occur while the 
veteran was in the line of duty, not due to willful 
misconduct.  

From May 18, 1985, to June 1, 1985, the veteran was on active 
duty for training.  Service and National Guard medical 
records prior to that period were negative for complaints, 
findings, or diagnoses pertaining to neurology of the left 
side.  National Guard records reflect that on May 23, 1985, 
the veteran while answering a telephone call made a quick 
turn and felt a sharp in his neck and numbness in the left 
arm.  The following day the veteran complained of left sided 
back pain with numbness to the left arm.  On physical 
examination, the veteran had good hand grip with three 
digits.  The diagnosis was neuritis of the left arm.  A few 
days later, the veteran indicated that the tingling sensation 
of the arm and hand had turned into a burning feeling.  
Additional complaints included chronic pain with movement of 
the shoulder, elbow, thumb, and index finger.  Although a May 
29, 1985 finding showed that the injury incurred in the line 
of duty, it was determined in August 1985 that the injury was 
not incurred in the line of duty, not due to willful 
misconduct.  

VA and private medical records beginning in 1997 reflect that 
the veteran was seen for hepatitis and left hemiparesis.  A 
private laboratory report dated in December 1997 showed 
indications of past or present hepatitis C.  When seen by VA 
in 1998, the veteran complained of weakness in the left arm.  
It was noted that the veteran had a worked related injury 
years ago which exacerbated his symptoms and that the veteran 
had cervical stenosis with myelopathy and weakness on the 
left side with increased reflexes.  A VA examiner in June 
1998 assessed the veteran as having left upper and lower 
extremity pain of uncertain etiology.  An assessment of 
history of hepatitis C and B was also noted.  A private 
examiner in June 1999 noted evidence of possible multiple 
radiculopathies in the left upper extremity with diminished 
reflexes. 

The veteran submitted articles on hepatitis in support of his 
claim.  These documents provide information regarding the 
nature of hepatitis and the manner in which it may be 
contracted.  

In November 1999, the RO made an administrative determination 
that the veteran's neck injury and left arm neuritis were not 
incurred in the line of duty.  38 C.F.R. § 3.1(m) (1999).

In June 2000, the veteran provided testimony in support of 
claim.  The transcript of that hearing is of record.  

In a statement dated in June 2000, Cecil Brow, a family 
practitioner, stated that the veteran had been diagnosed as 
having Hepatitis for years and that it was documented on 
March 26, 1979.  The doctor added that the veteran had 
hepatitis for several years before the 1979 diagnosis and 
that the symptoms have persisted to the present with 
deterioration of the liver.  

Analysis

The threshold question to be answered with respect to this 
appeal is whether the appellant has presented evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  
A well-grounded claim is a claim that is plausible, that is, 
one that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If a claim is not well grounded, the appeal must 
fail with respect to it, and there is no duty to assist the 
appellant further in the development of facts pertinent to 
the claim.  Id., 38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

The initial burden is on the claimant to produce evidence of 
a well-grounded claim.   38 U.S.C.A. § 5107(a); see Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required. Grottveit at 92-93.  

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or an injury in service (lay or 
medical evidence), and medical evidence of a nexus between 
the inservice injury or disease and a current disability.  
Epps. v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3rd 604 
(Fed. Cir. 1996) (per curiam), Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  The term active service includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.6; Paulson v. Brown, 7 Vet. 
App. 466 (1995); Brooks v. Brown, 5 Vet. App. 484 (1993); 
VAOPGCPREC 86-90-1990.

In this matter, the veteran claims that he is entitled to 
service connection for hepatitis that he developed during 
active duty for training on May 23, 1979.  
The record establishes that the veteran has been receiving 
ongoing treatment for hepatitis.  However, there is no 
medical evidence relating it to active duty for training on 
March 24, 1979.  In that connection, a National Guard 
investigation determined that the hepatitis existed prior to 
service because the disease requires a 4 to 6 week incubation 
period.  In addition, Dr. Brown in the June 2000 statement 
stated that the veteran had hepatitis for several years prior 
to the 1979 diagnosis.  In the absence of competent medical 
evidence establishing that the hepatitis was incurred in or 
aggravated during the veteran's active duty for training from 
March 23, 1979 to April 7, 1979, service connection is not 
warranted. 

Although the evidence establishes that the veteran has 
neuritis of the left side of his body, there is no medical 
evidence relating such to active duty for train in May 1985.  
The Board notes that since the episode of neuritis during 
active duty for training the veteran was not seen or treated 
until 1997 for left hemiparesis, over 10 years after his 
active duty for training in May 1985.  Moreover, a VA 
examiner in June 1998 assessed the veteran's left upper and 
lower extremity pain was of uncertain etiology.  In the 
absence of a medical opinion drawing an etiological 
relationship between neuritis of the left side and an injury 
incurred during active duty for training from May 23, 1985 to 
June 1, 1985, the veteran's claim is not well grounded.  

The Board recognizes the veteran's contentions and testimony 
regarding the onset of the disabilities at issue, and the 
veteran may speak to the symptoms that he experienced.  
However, as lay persons, the veteran is not qualified to 
furnish medical opinions or diagnoses.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, the 
veteran's personal belief that a relationship exists between 
his claimed disabilities and his military service cannot 
serve to prove that the disabilities for which the appellant 
claims service connection was incurred in or aggravated by 
service.  

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to complete his 
application for the claims of service connection as noted 
above.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).

ORDER

Service connection for hepatitis during a period of active 
duty for training from March 23, 1979, to April 7, 1979, is 
denied.  

Service connection for neuritis of the left side during a 
period of active duty for training from May 23, 1985, to June 
1, 1985, is denied.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

